Citation Nr: 0713272	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-41 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right wrist 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel





INTRODUCTION

The veteran had active service from February 1951 to February 
1953.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefits.  


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss cannot be related to 
his period of service, and any sensorineural hearing loss as 
an organic disease of the nervous system is not shown to have 
manifested to a compensable degree within one year of 
discharge from service.

2.  The veteran's tinnitus cannot be related to his period of 
service, and any tinnitus as an organic disease of the 
nervous system is not shown to have manifested to a 
compensable degree within one year of discharge from service.

3.  The veteran's right wrist osteoarthritis cannot be 
related to service, nor did any degenerative changes manifest 
to a compensable degree within one year of his discharge from 
service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred in or 
aggravated by service, nor may sensorineural hearing loss, as 
an organic disease of the nervous system, be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2006).


2.  Chronic tinnitus was not incurred in or aggravated by 
service, nor may tinnitus, as an organic disease of the 
nervous system, be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2006).

3.  A right wrist disability was not incurred in or 
aggravated by service, nor may any degenerative changes 
present in the right wrist be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  


The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In a February 2004 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  He was 
told what evidence was needed to substantiate his claims, to 
include what evidence and information VA would obtain in his 
behalf and what information and evidence he could submit.  He 
was told to submit any evidence relevant to his claims.

The Board finds that the content of the February 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
September 2004 SOC and the July 2005 SSOC were issued, each 
of which provided the veteran with an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily


imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  The 
veteran was not provided with notice of the Dingess 
provisions.  However, since service connection is being 
denied, no disability rating or effective date will be 
assigned, there can be no possibility of any prejudice to the 
veteran as a consequence of this failure.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis or organic diseases of 
the nervous system, (e.g., sensorineural hearing loss and 
tinnitus), become manifest to a degree of 10 percent or more 
within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  While


the disease need not be diagnosed within the presumption 
period, it must be shown, by acceptable lay or medical 
evidence, that there were characteristic manifestations of 
the disease to the required degree during that time.  Id.

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of frequencies 
500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


III.  Factual background and analysis

A.  Bilateral hearing loss

The only available service medical record is the veteran's 
February 1953 separation examination.  This noted that his 
bilateral hearing was normal to whisper test.

VA treatment records developed between November 2003 and 
March 2005 reflect the veteran's complaints that he was 
having trouble hearing.  In July 2004, he was noted to have a 
mild to severe hearing loss on the right at 3000 - 8000 Hz 
and a mild to severe loss on the left from 1000 - 8000 Hz.  
He stated that he had been exposed to loud noise in service 
when he was on rifle ranges, as well as from artillery.

In June 2005, the veteran was afforded a VA examination.  The 
examiner noted his normal hearing at the time of his February 
1953 separation examination.  The veteran said that during 
service he was a clinical psychologist, but was also exposed 
to rifle and artillery noise when he had gone out on the 
ranges to counsel recruits.  He now noted some trouble 
hearing other persons in situations with background noise, 
although he denied any serious deficiency.  After an 
audiological evaluation, he was found to have a bilateral 
high frequency sensorineural hearing loss.  The examiner 
commented that the type and degree of hearing loss was 
consistent with his age and not with noise exposure, 
particularly since it had developed gradually some 45 years 
after his separation from service.  It was opined that it was 
not likely that his hearing loss was related to his time in 
service.  

After a careful review of the evidence of record, the Board 
finds that service connection for a bilateral hearing loss 
disability has not been established.  While the veteran does 
currently have a bilateral hearing loss, the VA examiner in 
June 2005 opined that it was more consistent with age and not 
noise exposure, particularly given its type, degree, and the 
fact that it had developed gradually over 45 years after his 
service.  Therefore, it was the examiner's conclusion that it 
was not related to service.  As a consequence, the 
preponderance of the evidence is against the veteran's claim 
for service connection for a bilateral hearing loss 
disability.

B.  Tinnitus

As noted above, the only available service medical record is 
the report of the February 1953 separation examination.  It 
did not note the presence of tinnitus.

VA outpatient treatment records, developed between November 
2003 and March 2005, note his complaints in June 2004 that he 
had ringing in the ears.  On July 12, 2004, he stated that he 
had experienced tinnitus for the past 30 years.  It had 
varied in loudness over the years.  He denied having had any 
ear infections.

VA examined the veteran in June 2005.  He said that during 
service he was a clinical psychologist and that he had been 
exposed to rifle and artillery noise when he had gone out on 
the ranges to counsel recruits.  He could offer no specific 
date of onset, although he noted that it had become 
persistent 10 to 15 years before.  He did note brief episodes 
of tinnitus in service immediately following noise exposure.  
The examiner reported that the veteran had event-related 
tinnitus in service that had resolved after exposure to the 
event.  His persistent tinnitus had not developed until 30 
years before the examination, which was approximately 22 
years after his separation from service.  The examiner 
therefore opined that it was not likely that the veteran's 
tinnitus is related to his time in service.

Upon careful review of the evidence of record, it is found 
that service connection for tinnitus has not been 
established.  While the veteran has claimed that he had 
event-related tinnitus in service immediately after exposure 
to loud noise, this is not confirmed by the evidence of 
record.  However, even if such brief episodes were present in 
service, there is no indication that they resulted in the 
development of a chronic disorder.  This is supported by the 
evidence of record which suggests that persistent tinnitus 
first manifested some 22 years following his release from 
active duty.  Moreover, after reviewing the evidence of 
record, the VA examiner opined in June 2005 that it was not 
likely that any tinnitus was related to his service.  As a 
consequence, the preponderance of the evidence is against the 
veteran's claim for service connection for tinnitus.

C.  Right wrist

The only available service medical record, the veteran's 
February 1953 separation examination, shows that his 
musculoskeletal system was examined and found to be within 
normal limits.

VA outpatient treatment records developed between November 
2003 and March 2005 show that the veteran was seen on June 
21, 2004, with complaints of right wrist pain, which he 
attributed to a past fracture which he said had occurred in 
1953 during service.  There was some pain, but no weakness, 
numbness, or tingling.  An August 11, 2004, X-ray showed 
focal degenerative disease at the scaphotriquetral 
articulation.  On October 27, 2004, he stated that his wrist 
pain was increasing and that it was beginning to interfere 
with his daily activities.  He was given a wrist splint.  In 
February 2005, he again complained about his wrist and again 
commented that he had fractured it in 1953.  He was referred 
to the hand and upper extremity clinic for management of his 
pain.

After a careful review of the evidence of record, the Board 
finds that service connection for a right wrist disability, 
to include degenerative changes, has not been established.  
The veteran has asserted that he fractured his right wrist in 
service in 1953.  However, there are no objective records 
supporting this contention; significantly, the February 1953 
separation examination had not reflected any disorder of the 
upper extremities.  While osteoarthritis has been recently 
found in the right wrist, there is no indication that this is 
result of a fracture in service; nor is there any suggestion 
that this disease process was present to a compensable degree 
within one year after his discharge from service.  Therefore, 
based on the foregoing, the preponderance of the evidence is 
against the veteran's claim for service connection for a 
right wrist disability, to include degenerative changes.




ORDER

Entitlement to service connection for a bilateral hearing 
loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a right wrist 
disability is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


